Fish, J.
Where under a statute in force at the time an action was brought in a city court, to the November term thereof, the second term was the trial term of the case, and, pending the action, the time for the sitting of the second term was by law changed from the first Monday in February to the first Monday in January, a judgment in the plaintiff’s favor at the January term will not be set aside as having been prematurely rendered, when it appears that the case was in default and the motion to set aside does not disclose the existence of any meritorious defense, or set forth any facts showing that the defendant was in any manner injured, or that he lost any right, by reason of the fact that the judgment was rendered at the January term. The more especially is this so when it appears that there had been personal service, and that the act changing the terms of the court allowed final judgments to be entered at the first term in undefended cases wherein there had been such service.

Judgment affirmed.


All the Justices concurring.